     Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 1 of 13          PageID #: 4927

                                     Office of the Clerk
                    United States Court of Appeals for the Ninth Circuit
                                   Post Office Box 193939
                            San Francisco, California 94119-3939
                                        415-355-8000
Molly C. Dwyer
Clerk of Court                           August 23, 2019


       No.:         19-72184
       D.C. No.: 1:17-cr-00101-LEK
       Short Title: O.S.T. v. USDC-HI


       Dear Petitioner/Counsel

       A petition for writ of mandamus and/or prohibition has been received in the Clerk's
       Office of the United States Court of Appeals for the Ninth Circuit. The U.S. Court
       of Appeals docket number shown above has been assigned to this case. Always
       indicate this docket number when corresponding with this office about your case.

       If the U.S. Court of Appeals docket fee has not yet been paid, please make
       immediate arrangements to do so. If you wish to apply for in forma pauperis status,
       you must file a motion for permission to proceed in forma pauperis with this court.

       Pursuant to FRAP Rule 21(b), no answer to a petition for writ of mandamus and/or
       prohibition may be filed unless ordered by the Court. If such an order is issued, the
       answer shall be filed by the respondents within the time fixed by the Court.

       Pursuant to Circuit Rule 21-2, an application for writ of mandamus and/or
       prohibition shall not bear the name of the district court judge concerned. Rather,
       the appropriate district court shall be named as respondent.
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 2 of 13                                  PageID #: 4928




  William Wagener, Producer
                                                                                                  \-'c\~ S\11\\'i
  Pro Se                                                                                         R E C E \ \Jc~}.P
  On Second Thought TV                                                                            ~~~t;~f~ppf.ALS
  P.O. Box 7522
  Santa Maria, California 93456                                                                         AUG2 3 20\9
  805-928-1100



                            U.S. DISTRICT COURT, DISTRICT OF HAWAII
                                                                                        1cco[i"Eo
                                                                                        ,ocl<.      -
                                                                                                        8/~19= ~
                                                                                                           DATE


                            APPEAL FROM A DISTRICT COURT DECISION




  ON SECOND THOUGHT TV



  V.




  Re: Denial of Media Coverage
                                                                 19-72184
  Case No. 17-00101

  UNITED STATES OF AMERICA v. ANTHONY TROY WILLIAMS




                        WRIT FOR COURT TO EXERCISE ITS SUPERVISORY POWER



       The Petitioner is a TV journalist from California who is petitioning this court to allow for a

  camera to present in the criminal case of UNITED STATES OF AMERICA v. ANTHONY TROY

  WILLIAMS, Case No. 17-00101. The Petitioner previously sent a request to the District Court

  judge to allow a camera to be present to record the trial. (Exhibit A). The court responded and

  denied the petitioner's request. (Exhibit B). The case in question is not a high profile case and


                                                                                                            1
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 3 of 13                             PageID #: 4929




  deals with a white collar crime of mail and wire fraud. The defendant in this case has previously

  been tried and convicted in Florida for Unlawful Filing of Documents and Grand Theft and that

  trial was allowed to be video recorded by Channel 7 News in Miami Florida. The presence of a

  camera would not prejudice the defendant as the defendant had no objection to the camera

  being present in his previous trial and does not object to a camera being present during his

  current trial.




    I strongly believe that this case is in the public's best interest because it deals with two issues.

  1) The foreclosure fraud that has been exposed in the certain foreclosure proceedings and 2)

  whether Mr. Williams' company is committing fraud itself against homeowners. In either case,

  the public has an interest to be informed In order to protect consumers from illegal and

  unlawful foreclosure and to protect them from Mr. Williams' company who also could be

  committing fraud and the consumer's need to be aware and informed of this matter.




     In the District Court's denial of our application, they stated that the Ninth Circuit has allowed

  cameras in the courtroom but as of yet, have allowed them in the courtrooms in Hawaii.

  However, I have seen many news stories of criminal cases in Hawaii that was recorded and

   reported on the news. This instant case is not such a case that any witnesses or jurors would be

   at risk as this is a white collar crime, wherein the government alleges Mr. Williams made

   material misrepresentation through the mail and wire to deceive consumers into paying for his

   services. Mr. Williams asserts that he has not made any material misrepresentations or false


                                                                                                         2
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 4 of 13                           PageID #: 4930




  statements to clients and that he was assisting homeowners who were the victims of frciud

  perpetrated upon them by numerous mortgage companies and banks through predatory

  lending practices and filing of fraudulent documents to foreclose on their homes. The mortgage

  and foreclosure epidemic are one that the public has an interest and this case, merits that it is

  video recorded and documented to inform the public either way.




  U.S. SUPREME COURT AFFIRMS CAMERA IN THE COURTROOM DOES NOT PREJUDICE

  DEFENDANT




    The defendant in this case has already been through several criminal trials in state courts that

  were video recorded and the defendant did not have any objections to the trial being video

  recorded by the news media. In the U.S. Supreme Court case Chandler v. State of Florida, 449

  US 560, 66 L Ed 2d 740, 101SCt802 (1981), The State of Florida put forth the valid argument

  that the higher court concurred with that having a criminal trial especially one that is not high

  profile would not prejudice the defendant. With the most notorious criminal trial in U.S.

  History, the OJ. Simpson being televised live, we feel that our request in the Ninth Circuit is one

  that has merit to allow the recording of the trial. We are not requesting that the trial be

  streamed live but only, that we are allowed to record the trial and do a news story on the

  outcome to publish to t he public. The defendants in the above Chandler, supra, appealed to the

  U.S. Supreme Court that their rights were violated by the trial being recorded by the media and

  publicized. However, on appeal the U.S. Supreme Court affirmed the Florida Supreme Court


                                                                                                      3
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 5 of 13                           PageID #: 4931




  and it was held that notwithstanding the objection of the defendants and in the absence of a

  showing of prejudice of constitutional dimensions, the state could, consistently with

  constitutional guarantees, experiment with electronic media and still photographic coverage of

  its public judicial proceedings, so that the defendants' contention that the televising and

  broadcasting of their trial pursuant to the state cannot denied them a fair and impartial trial

  had to be rejected where the defendants did not attempt to show with any specificity that the

  presence of cameras impaired the ability of the jurors to decide the case on only the evidence

  before them or that the trial was affected adversely by the impact on any of the participa nts of

  the presence of cameras and the prospect of broadcast.




    When the pilot program ended, the Florida Supreme Court received and reviewed briefs,

  reports, letters of comment, and studies. It conducted its own survey of attorneys, witnesses,

  jurors, and court personnel through the Office of State Court Coordinator. A separate survey

  was taken of judges by the Florida Conference of Circuit Judges. The court also studied the

  experience of 6 states that had, by 1979, adopted rules relating to electronic coverage of trials

  as well as that of 10 other States that, like Florida, were experimenting with such coverage.




    Following its review of this material, the Florida Supreme Court concluded "that on balance

  there was more to be gained than lost by permitting electronic media coverage of judicial

  proceedings subject to standards for such coverage." In re Petition of Post-Newsweek Stations,

  Florida, Inc. 370 So 2d 764, 780 (1979). The Florida court was of the view that because of the


                                                                                                      4
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 6 of 13                             PageID #: 4932




  significant effect of the courts on the day-to-day lives of the citizenry, it was essential that the

  people have confidence in the process. It felt that broadcast coverage of trials would contribute

  to wider public acceptance and understanding of decisions.




     The case at bar does not have a defendant that objects to the media coverage and if there

  was a defendant that did object, they would have to demonstrate prejudice and must show

  something more than juror awareness that the trial is such as to attract the attention of

  broadcasters. Murphy v. Florida, 421 US 794, 800, 44 l Ed 2d 589, 95 S Ct 2031(1975). As

  recently as December 17, 2009, the Ninth Circuit Judlcial Council issued a news release

  indicating that it had approved a pilot program for the limited use of cameras In federal district

  courts within the circuit. Hollingsworth v. Perry, 558, US 183, 130 S Ct 705, 175 L Ed 2d 657,

  2010 US Lexis 533. The court goes on to state in Estes v. Texas, 381 US 532, 14 l Ed 2d 543, "It is

  true that the public has the right to be informed as to what occurs in its courts, but reporters of

  all media, including television, are always present if they wish to be and are plainly free to

  report whatever occurs in open court through their respective media. This was settled in

   Bridges v. California, 314 US 252, 86 Led 192, 62 S Ct 190, 159 ALR 1346(1941), and Pennekamp

  v. Florida, 328 US 331, 90 Led 1295, 66 S Ct 1029 (1946) in which the court reaffirmed. These

   reportorial privileges of the press were stated years ago: "The law, however, favors publicity in

   legal proceedings, so far as that object can be attained without injustic~ to the persons

   immediately concerned. The public are permitted to attend nearly all judicial inquiries, and

   there appears to be no sufficient reason why they should not also be allowed to see in print the

   reports of trials, if they can thus have them presented as fully as they are exhibited in court, or

                                                                                                         5
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 7 of 13                            PageID #: 4933




   at least all the material portion of the proceedings impartially stated, so that one shall not, by

   means of them, derive erroneous impressions, which would not have been likely to receive

   from hearingthe trial itself." 2 Cooley's Constitutional limitations 931-932 (Carrington ed

   1927).




   RELIEF SOUGHT




    Petitioner is requesting that this court exercise its supervisory power and allow the case of

   UNITED STATES OF AMERICA v. ANTHONY TROY WILLIAMS to have electronic media coverage.

   The presence of the media wilt in no way interrupt the decorum of the proceedings and will not

   prejudice the defendant nor the government.




   CONCLUSION




    Based upon the foregoing, the petitioner respectfully requesting that electronic media

   coverage be granted to be present in the interest of the public and in the intere~t of justice.

   The petitioner is also respectfully requesting for and expedited ruling, as the trial will be on

   January 21, 2020.



   Done this 19th day of August 2019.


                                                                                                        6
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 8 of 13   PageID #: 4934




   Respectfully submitted,




   William Wagener, Producer
   Pro Se
   On Second Thought TV
   805-928-1100




                                                                          7
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 9 of 13   PageID #: 4935




                                                        EXHIBIT "A"
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 10 of 13                                             PageID #: 4936

   Case 1:17-cr-00101-LEK Document 420 Filed 01123/19 Page 1 of 2                                     PagelD #: 3728




    From:          Stephen Paschke <paskperfect@yahoo.com>
    To:            starr_quon@hid.uscourts.gov, kobayasnl_orders@hid.uscourts.gov
    Date:
    ~~bject.
                   0112212019 03:35 PM
                   ....   - ·----... -- ..... _____., - ..... -
                   request for exception to 'no camera' rule of court
                                                                  -~----   --.-.   -- ---
                                                                                    .....                    ..
                                                                                            ---- ----- --~._,_    _-··..,.-- -------- --
                                                                                                                          .        ...

    To: Judge and Clerk(s)

    RE: in hearing the matter of Case 17-00101 LEK, U.S. vs. Anthony Williams,

      I, the director for On Second Thought TV (0.S.T.), Stephen Paschke, requesting on behalf of
    William Wagener, producer of O.S.T. a audio/video/media camera in the a fore mentioned case,
    scheduled for February 25th, 2019.

      This request is made under lst amendment freedom of press. The ninth district Federal
    Appeals Court in California already has on its web site video of cases that they hear. So, our
    request to accurately videotape this case of defendant Anthony Williams in the interest of the
    public and the first amendment right of freedom of press should be granted.

       Courts are to be transparent, not opaque. The people have an interest in this case, which
    appears to be a case of first impression and uniquely presenting a lone individual and mother
    attempting to keep innocent home owners from losing their home for a fee Jess than the original
    mortgage.

      Because it is now obvious that there is massive fraud in the securitization of home mortgages
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 11 of 13                              PageID #: 4937


    Case 1:17-cr-00101-LEK Document 420 Filed 01/23/19 Page 2 of 2                      PagelD #: 3729



     and a system beyond the comprehension of most, if not all, home owners, it is imperative that the
     thousands of people interested in Anthony William's method of stopping the fraud intrinsic to the
     mortgage foreclosure and the millions of home owners yet to be de-:frauded that a small
     television camera capture this case with audio and video.

        Time is of the essence. O.S.T. and Mr. Wagener have taped in many courts over the past 19
     years. and without any issues and it has always been to enlighten the public and diminish Star
     Chambered proceedings. We champion neither the prosecutor, nor the defendant. This is an
     important case and "We The People" have an unfettered right to see and hear both the presented
     facts and demeanor of both the court's officers and defendant and witnesses, to see that justice is
     real and the law applied fairly.

       There is no courtroom in Hawaii or any of the other 49 states that could hold the thousands of
     people who are interested in this case. Therefore William Wagener, and Stephen Paschke,
     humbly require and request that this court grant within ten days a written approval of
     audio/video camera operated by Stephen Paschke or designated cameraman to record in this
     aforementioned case beginning February 25 to the end.


     Stephen Paschke, O.S.T. Director,
     (805)349-0083

     William Wagener, Producer
     (805)928-1100

     CC:

     Molly Dwyer, Clerk of Court
     Office of the Clerk
     U.S. Coun of Appeals for the Ninth Circuit
     P.O. Box 193939
     San Francisco, CA 94119-3939
     (415) 355-8000
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 12 of 13   PageID #: 4938




                                                                                    l




                                                        EXHIBIT "811
                                                                              I\
Case 1:17-cr-00101-LEK Document 568 Filed 08/23/19 Page 13 of 13                       PageID #: 4939


    Case 1:17-cr-00101-LEK Document 421 Filed 01123/19 Page 1of1                  PagelD #: 3730

                                           NIIlWTES



      CASE NUMBER:             CRNO. 17-00IOILEK
      CASE NAME:               USA vs. (Ol)ANTHONYT. WILLIAMS
      ATTYS FOR PLA:
      ATITS FOR DEFT:
      INTERPRETER:


            JUDGE:      Leslie E. Kobayashi            REPORIBR:

            DATE:       01123/2019                    TIME:


     COURT ACTION: EO: ORDER DENYING WRITIEN REQUEST FOR CAMERA
     IN TIIE COURTROOM

            Stephen Paschke ("Mr. Paschke"), who represents that he is the director for On
     Second Thought TV (0.S.T.), has filed a written request to film court proceedings in the
     instant criminal action. Electronic media coverage of criminal proceedings in federal
     courts is expressly prohibited under the Federal Rules of Criminal Procedure. Fed. R. Cr.
     P. 35. While the Ninth Circuit Judicial Counsel, in cooperation with the Judicial
     Conference, has authorized three federal court districts in the Ninth Circuit to participate
     in a pilot program permitting cameras in the courtroom, the District of Hawai'i is not one
     of these three designated districts.

            Therefore, Mr. Paschk:e's request to film the criminal proceedings before this Court
     is hereby DENIED.

     Submitted by: Warren N. Nakamura, Courtroom Manager




                                                                                                    12.
